3471 River Hills Drive, Cincinnati, Ohio 45244 INFORMATION For Immediate Release July 19, 2007 Contact: 513.271.3700 John A. Kraeutler, President Melissa A. Lueke, CFO MERIDIAN BIOSCIENCE REPORTS RECORD OPERATING RESULTS, DECLARES REGULAR CASH DIVIDEND, REAFFIRMS HIGHER FISCAL 2007 GUIDANCE, AND COMMENTS ON FISCAL 2008 OUTLOOK Meridian Bioscience, Inc., Cincinnati, Ohio (NASDAQ: VIVO) today: · reported record third quarter and nine-month salesof $29,763,000 and $90,577,000, respectively, an increase of 12% and 14% over the same periods of the prior fiscal year; · reported record third quarter and nine-month operating income of $9,473,000 and $26,350,000, respectively,an increase of 37% and 31% over the same periods of the prior fiscal year; · reported record NON-GAAP third quarter earnings and diluted earnings per share of $6,379,000 and $0.16, respectively, increases of 31% and 33% over the same periods of the prior fiscal year. (This excludes a tax benefit of $2.4 million, or $0.06 per diluted share, which is discussed below.); · reported record NON-GAAP nine-month earnings and diluted earnings per share of $17,824,000 and $0.44, respectively, increases of 32% and 29% over the same periods of the prior fiscal year. (This excludes a tax benefit of $2.4 million, or $0.06 per diluted share, which is discussed below.); · declared the regular quarterly cash dividend of $0.11 per share (indicated annual rate of $0.44 per share), 42% higher than the regular quarterly rate of fiscal 2006; · reaffirmed its most recent guidance of net sales between $121 million and $124 million and per share-diluted earnings between $0.57 and $0.60 for the fiscal year ending September 30, 2007, excluding the $0.06 tax benefit noted below; and · expects continued double-digit sales and earnings growth for fiscal 2008, initial guidance to be provided by mid-August. FINANCIAL HIGHLIGHTS In Thousands, Except per Share Data Three Months June 30, Nine Months June 30, 2007 2006 Change 2007 2006 Change Net sales $ 29,763 $ 26,583 12 % $ 90,577 $ 79,763 14 % Operating income 9,473 6,893 37 % 26,350 20,040 31 % Net earnings – U.S. GAAP 8,804 4,862 81 % 20,249 13,547 49 % Diluted earnings per share – U.S. GAAP $ 0.22 $ 0.12 83 % $ 0.50 $ 0.34 47 % NON-GAAP net earnings and diluted earnings per share excluding tax benefit - Net earnings $ 6,379 $ 4,862 31 % $ 17,824 $ 13,547 32 % Diluted earnings per share $ 0.16 $ 0.12 33 % $ 0.44 $ 0.34 29 % Cash and investments $ 46,006 $ 35,728 Working capital 73,395 58,391 Long-term debt obligations - 1,823 Shareholders’ equity 108,813 92,140 Total assets 125,668 114,836 THIRD QUARTER AND NINE-MONTH RESULTS Third quarter and nine-month results include the effects of a tax benefit in the amount of $2.4 million, or $0.06 per diluted share, related to an adjustment to tax reserves that was recorded upon expiration of the statute of limitations on certain income tax returns. This specific adjustment to tax reserves is a discrete item that will not recur in the future and should not be thought of as an on-going element of net earnings. Net sales for the third fiscal quarter ended June 30, 2007, were $29,763,000 as compared to $26,583,000 for the same period of the prior fiscal year, an increase of 12%.Net earnings for the third quarter of fiscal 2007 were $8,804,000, or $0.22 per diluted share, including the tax benefit noted above.Excluding this tax benefit, net earnings and diluted earnings per share were $6,379,000 and $0.16, respectively, increases of 31% and 33% over the corresponding periods in fiscal 2006.Diluted common shares outstanding for the third quarter of fiscal 2007 and 2006 were 40,720,000 and 40,182,000, respectively, an increase of 1% due primarily to stock option exercises. Net sales for the nine months ended June 30, 2007, were $90,577,000 as compared to $79,763,000 for the same period of the prior fiscal year, an increase of 14%.Net earnings for the nine months ended June 30, 2007, were $20,249,000, or $0.50 per diluted share, including the tax benefit noted above.Excluding this tax benefit, net earnings and diluted earnings per share were $17,824,000 and $0.44, respectively, increases of 32% and 29% over the corresponding amounts in fiscal 2006.Diluted common shares outstanding for the first nine months of fiscal 2007 and 2006 were 40,430,000 and 40,152,000, respectively, an increase of 1% due primarily to conversions of 5% convertible debentures and stock option exercises. CASH DIVIDEND MATTERS The Board of Directors declared the regular quarterly cash dividend of $0.11 per share for the third quarter ended June 30, 2007.The record date is July 30, 2007 and the dividend is payable August 6, 2007. The annual indicated cash dividend rate for fiscal 2007 is $0.44 per share, an increase of 42% over the fiscal 2006 rate of $0.31 per share.Meridian has increased its regular cash dividend rate sixteen times since it established a regular dividend seventeen years ago. Guided by the Company’s policy of setting a payout ratio of between 75% and 85% of each fiscal year’s expected net earnings, the actual declaration and amount of dividends will be determined by the Board of Directors in its discretion based upon its evaluation of earnings, cash flow requirements and future business developments, including acquisitions. FISCAL 2 On June 5, 2007, Meridian announced that it increased its initial guidance for fiscal 2007 earnings from a range of $0.55 to $0.58 per diluted share to a new range of $0.57 to $0.60 per diluted share. This earnings guidance excludes the impact of the tax benefit recorded in the third quarter, as this specific adjustment to tax reserves is a discrete item that will not recur in the future and it should not be thought of as an on-going element of net earnings.The per share estimates assume an increase in average shares outstanding from approximately 40.2 million at fiscal 2006 year-end to 40.5 million at fiscal 2007 year-end. Meridian also increased its net sales guidance for fiscal 2007 on June 5, 2007, from a range of $118 million to $123 million to a new range of $121 million to $124 million. This earnings and sales guidance does not include the effect of any acquisitions the Company might complete during fiscal 2007. FINANCIAL CONDITION The Company’s financial condition is sound. At June 30, 2007, current assets were $86,787,000 compared to current liabilities of $13,392,000 thereby producing working capital of $73,395,000 and a current ratio of 6.5.Cash and investments on hand were $46,006,000. The Company had 100% borrowing capacity under its $22,500,000 commercial bank credit facility. Long-term debt obligations were zero compared to shareholders’ equity of $108,813,000. UNAUDITED OPERATING RESULTS In Thousands, Except per Share Data The following table sets forth the unaudited comparative operating results of Meridian Bioscience on a U.S. GAAP basis for the interim periods of fiscal 2007 and fiscal 2006. Three Months June 30, Nine Months June 30, 2007 2006 2007 2006 Net sales $ 29,763 $ 26,583 $ 90,577 $ 79,763 Cost of goods sold 10,477 10,228 34,871 31,678 Gross profit 19,286 16,355 55,706 48,085 Operating expenses Research and development 1,306 1,278 4,339 3,633 Sales and marketing 4,072 3,955 12,331 12,226 General and administrative 4,435 4,229 12,686 12,186 Total operating expenses 9,813 9,462 29,356 28,045 Operating income 9,473 6,893 26,350 20,040 Other income (expense), net 364 416 1,169 807 Income before income taxes 9,837 7,309 27,519 20,847 Income tax provision 1,033 2,447 7,270 7,300 Net earnings $ 8,804 $ 4,862 $ 20,249 $ 13,547 Net earnings per basic common share $ 0.22 $ 0.12 $ 0.51 $ 0.35 Basic common shares outstanding 39,729 39,145 39,462 39,105 Net earnings per diluted common share $ 0.22 $ 0.12 $ 0.50 $ 0.34 Diluted common shares outstanding 40,720 40,182 40,430 40,152 SEGMENT DATA In Thousands The following table sets forth the unaudited operating segment data for the interim periods in fiscal 2007 and fiscal 2006. Three Months June 30, Nine Months June 30, 2007 2006 2007 2006 Net sales (third-party) U.S. Diagnostics $ 17,065 $ 15,533 $ 55,885 $ 48,539 European Diagnostics 6,279 5,287 17,808 14,841 Life Science 6,419 5,763 16,884 16,383 $ 29,763 $ 26,583 $ 90,577 $ 79,763 Operating Income U.S. Diagnostics $ 6,935 $ 5,240 $ 20,930 $ 15,058 European Diagnostics 1,424 1,021 3,516 2,560 Life Science 1,282 686 2,149 2,491 Eliminations (168 ) (54 ) (245 ) (69 ) $ 9,473 $ 6,893 $ 26,350 $ 20,040 COMPANY COMMENTS John A. Kraeutler, President and Chief Operating Officer, commented, “Strong double-digit organic growth was achieved in each of our three business units.Our domestic and international sales of diagnostic products moved ahead, propelled by continued market share increases in tests for stomach ulcers and for the toxin-producing strains of Clostridium difficile bacteria.Meridian’s newest rapid test for detecting the toxin-producing strains of E. coli bacteria, ImmunoCard STAT!®
